Response to Arguments
Applicant’s response filed 30 June 2022, with respect to claims 1 and 3-8 have been fully considered. First, the interpretation of limitations under USC 112(f) in claims 4-5 was made because these claims depend from claims 1 and 3 and therefore include those limitations in claim 1. Second, applicant’s arguments with respect to the rejection of claims 1 and 3 under 35 USC 103 have been considered and are persuasive with respect to the argument that neither Toyoda, Shiota, Yi, nor Sunada teach or suggest when the document tilt amount is determined to be larger than a first threshold in a case of a setting that performs the OCR processing with respect to the image data, giving notification of information indicating that reading of the document for the OCR processing has failed. On that basis, the rejection of claims (as now amended) has been withdrawn. 

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1 and 3-8, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, to control, in a case where the determined [document] tilt amount is larger than a first threshold in a case of a setting that performs optical character recognition (OCR) processing with respect to the image data, the notification unit so as to give notification of information indicating that reading of the document for the OCR processing has failed.



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the invention is not descriptive.  To more clearly indicate the invention to which the claims are directed, the title has been changed to the following:
--- IMAGE READING APPARATUS INDICATING READING FOR OCR PROCESSING FAILURE BASED ON AMOUNT OF DOCUMENT TILT---.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
 Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “stacking unit”, “feeding unit”, “conveyance unit”, “reading unit”, and “notification unit” in claims 1 and 3-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “stacking unit” covers the document stacking structure inside the document feeding unit described in the specification (see par. 32) as performing the claimed function, and equivalents thereof. The “feeding unit” covers the document feeding structure described in the specification (see par. 31-32) as performing the claimed function, and equivalents thereof. The “conveyance unit” covers conveyance roller 106, reading roller 107, separation rollers 104 and 105, and conveyance motor 212 described in the specification (see par 32 and 56) as performing the claimed function, and equivalents thereof. The “reading unit” (109A) covers an LED 110, an image sensor 111, and optical components 112 described in the specification (see par. 33) as performing the claimed function, and equivalents thereof. The “notification unit” covers the CPU 203 controlling operator interface 213 described in the specification (see par. 57 and 94) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Cited Art
The prior art of record considered pertinent to applicant's disclosure.
Previously applied prior art further described:
Toyoda discloses the document skew detection section (second judgment section) 114 judges whether or not the angle  shown in FIG. 9(b) is less than or equal to the threshold value Th (second threshold value) in accordance with the first input image data. In a case where the angle  is less than or equal to the threshold value Th, the document skew correction section 107 can carry out, without carrying out the rotation process (the first rotation process) in which the correction target image data is rotated by the angular difference , the rotation process (second rotation process) with respect to the correction target image data so that the correction target image data is rotated by the angle . This makes it possible, depending on the case, to correct the skew of the document before carrying out the second pre-scanning, thereby making it possible to realize a reduction of a process time. See col. 19, lines 7-26.
Toyoda discloses an image reading apparatus comprising a conveyance unit (conveyance rollers 513a and 513b) configured to convey a document (see col. 7, lines 35-55), a reading unit (elements inside housing 560) configured to read the document conveyed by the conveyance unit, and to generate image data indicating an image of the document (see col. 7, line 56 to col. 8, line 12), a notification unit configured to notify a user of information (see col. 19, lines 27-28), and one or more controllers (see col. 7, lines 9-17) being configured  to determine, based on the image data, a tilt amount of an edge of the document (col. 5, lines 46-51, detailed description following col. 9, lines 6-12 to top of col. 11) and, execute, in a case where the decided tilt amount is not larger than a first threshold in a case of a setting that performs document digitalization (digital processing of image data), the document digitalization with respect to the image data (col. 5, lines 64 to col. 6, line 65). 
Toyoda discloses a conveyance unit configured to convey a document as indicated above, so correcting for document skew when reading a document being conveyed by the reading unit as opposed to a skewed document being read on the platen glass would be obvious. And while Toyoda does not disclose the one or more controllers configured to control, in a case where the determined tilt amount is larger than the first threshold in the case of the setting that performs document digitalization with respect to the image data, the notification unit so as to give notification of information indicating that reading of the document for the document digitalization has failed, Toyoda does disclose a mechanism for notifying the user (message displayed on a monitor) of a skew degree of the document, so notifying the user that reading of the document for the document digitalization has failed as a result of document skew would have been obvious.

Shiota et al disclose when the document inclination angle is equal to or higher than the threshold value selected based on the document length (Yes in step S209), the controller 40 determines that a transport abnormality, such as a jam, or the like occurs by the continuation of the transport, stops the transfer of the document P (step S210), and issues an alert stating the occurrence of a transport abnormality (step S211). In a case in which an increase of the detection value in the second axis Ay direction by the two-dimensional sensor 36 has not been stopped at the point in time when the reader 20 has detected an inclination of the document top (No in step S203), the controller 40 selects a tentative threshold value (step S204) and determines whether or not the inclination angle of the document P is equal to or higher than the tentative threshold value (step S205). As a result, when the inclination angle of the document is equal to or higher than the tentative threshold value (Yes in step S205), the controller 40 determines that a transport abnormality, such as a jam, or the like occurs when the controller 40 continues the transport and stops transfer of the document P (step S210), and issues an alert (step S211). See col. 13, lines 17-38.
Shiota et al disclose a deciding a tilt amount of an edge of the document on a leading edge side in a conveyance direction in which the document is conveyed, wherein the tilt amount corresponds to an angle of tilt to a predetermined direction perpendicular to the conveyance direction (col. 12, line 40 to col. 13, line 16). Therefore it would have been obvious to have modified Toyoda in view of Shiota et al to have configured the one or more controllers to determine a tilt amount of an edge of the document on a leading edge side in a conveyance direction in which the document is conveyed based on the image data, wherein the tilt amount corresponds to an angle of tilt to a predetermined direction perpendicular to the conveyance direction and to control, in a case where the decided tilt amount is larger than a first threshold in a case of a setting that performs document digitalization with respect to the image data, the notification unit so as to give notification of information indicating that reading of the document for the document digitalization has failed. Such a modification would have provided the advantage of addressing document skew in a document feed reader and provide the user with information to more proficiently manage operation of the document reader when document skew occurs.

Neither Toyoda nor Shiota et al do disclose optical character recognition (OCR processing). The document digitalization is not OCR processing

Sunada et al disclose an image reading apparatus 200 that determines whether or not to execute the mechanical skew correction based on the skew amount of the original. In a case where the absolute value of the skew amount of the original exceeds a limit value (first threshold value) that allows the correction, the image reading apparatus 200 suspends the reading processing for the original image to stop the feeding of the original from original tray 30 and conveyance of the original on the conveyance path. In a case where the absolute value of the skew amount is a little smaller value than the limit value that allows the correction (between the first threshold value and the second threshold value), the image reading apparatus 200 determines that there is a fear of exceeding the limit value, and conducts the mechanical skew correction at a time of the conveyance of the subsequent originals, to thereby be able to inhibit the skew amount from easily reaching the limit value. See col. 3, line 60 to col. 5, line 36, and col. 20, lines 42-61.
Sunada et al disclose using a stacking unit (tray 30) on which a document is to be stacked and a feeding unit configured to feed the document stacked on the stacking unit (see Fig. 4a, and col. 7, lines 53-62). Therefore, it would have been obvious to have modified a combination of Toyoda and Shiota et al in view of Sunada et al to use such a document supply and feeding arrangement in order to provide a user with the ability to more proficiently use and manage operation of the document reader by allowing multiple documents to be feed from a stack and read without having to manually place each document onto or into the reader. It would also have been obvious to modify a combination of Toyoda and Shiota et al in view of Sunada et al, as described above, to have configured the one or more controllers to stop, in the case of the setting that performs the document digitalization, feeding of the document stacked on the stacking unit and conveyance of the document by the conveyance unit in the case where the determined tilt amount is larger than the first threshold (the limit value that is the first threshold value). Feeding and conveyance of the document is stopped in order to perform a mechanical skew correction. With this configuration, image reading can be achieved with efficient skew correction, reducing a fear that the image reading processing is suspended even when the skew amount is large, and thereby improve usability. 



New art cited in this Office action:

Yoshida et al (US 2010/0141991 A1) disclose, with respect to Figures 25, if the control section 24 determines in S100 that the skew angle of a document is less than the predetermined threshold, the control section 24 causes respective sections of the image processing apparatus 3 to perform processes of the regular transmission mode. If the control section 24 determines in S100 that the skew angle of a document is equal to or more than the predetermined threshold, the control section 24 causes a message to be displayed on the display of operation panel 6 indicating the situation and for the user to select a transmission mode. Based on the user selection and the image file format, the control section 24 causes the respective sections of the image processing apparatus 3 to performs steps S18 to S22 in Fig. 16 (simple transmission mode) or steps S11 to S16 in Fig. 16 (regular transmission mode). Both transmission modes include OCR processing, but is performed without skew correction in the simple transmission mode. Performing skew correction in the regular transmission mode when the skew angle of the document is equal to more than the predetermined threshold means a heavy processing load resulting in a lower a processing speed and increased time from reading of the document to transmission of the image data. See par. 181-190. It would have been obvious to modify a combination of Toyoda, Shiota et al, and Sunada et al in view of Yoshida et al to arrive at the claim limitations with the exception of the feature indicated in the Examiner’s Reasons for Allowance.

Hoehne et al (US 11302108 B2) discloses optical character recognition (OCR) pre-processing using machine learning. The document image may be modified to standardize the rotation and scale of the document image to match the format expected by the OCR service. See abstract.
 
Smith et al (US 10225431 B2) disclose after determining the angle 908 (or the angle 912), the computing device 102 may perform a de-skewing operation 918 if the angle 908 (or the angle 912) exceeds a threshold. To illustrate, if the angle 908 (or the angle 912) fails to exceed the threshold, the scanned document 900 may be substantially de-skewed, and the de-skew operation 918 is not performed. If the angle 908 (or the angle 912) exceeds the threshold, the skew of the scanned document 900 may be such that text recognition may be degraded. Thus, the computing device 102 may perform the de-skew operation 918 to rotate the scanned document 900, resulting in a de-skewed document 920 (e.g., a rotated document). For example, if the angle 908 (or the angle 912) is 10°, the scanned document 900 may be rotated by 10°, resulting in the de-skewed document 920, as illustrated in FIG. 9. In other examples, the angle 908 (or the angle 912) may have other values, and the de-skew operation 918 may include rotating the scanned document 900 by other values to reduce or eliminate the skew (col. 34, line 59 to col. 35, line 10).



Baheti et al (US 9076242 B2) disclose correction of image skew by identifying skew of regions in the image and performing rotation by negative of the skew angle to obtain skew-corrected regions for use in optical character recognition. In several embodiments, in act 701, processor(s) 1000 receives from memory 1012, a skew-corrected region as well as the skew angle used in correcting the region (e.g. after performance of act 231 or 232). Next, in act 702, processor(s) 1000 checks whether the skew angle is greater than a predetermined threshold for presence of holes (e.g. 5.degree.) and if not, processor(s) 1000 proceeds to act 705 wherein the region is subdivided into a number of blocks, and then performs OCR on each block to identify a corresponding character therein. When the skew angle is greater than the predetermined threshold, processor(s) 1000 proceeds to act 703 to smoothen the skew-corrected region (e.g. by applying a low-pass filter), followed by binarization in act 704 after which act 705 (described above) is performed. See last par. in col. 7.

	Kaneda et al (US 7305619 B2) disclose improving operability by automatically discriminating a plurality of image orientations and reducing burden to operators by eliminating efforts required to arrange the images in a common orientation before feeding or to correct each orientations into a common orientation after feeding (abstract). See the pre-OCR processing discussed with reference to Fig. 2 in col. 3-5 and note the notification (alarm/messaging) given indicating that the document image orientation cannot be automatically corrected.

Fujikawa (WO 2018/101000 A1) discloses an image reader having a determination unit for referring to a storage unit in which a preset stipulated range is stored, determining the degree of distortion of an image to be character recognized, and determining whether the image cannot be character recognized even when the image distortion is corrected, and a control unit for excluding the image from the object to be character recognized when it is determined that the image cannot be character recognized.

Fast et al (US 5729635 A) and Allen et al (US 5778103 A) disclose enhancement of images for OCR and document imaging by the detection, correction and reporting of skew from text or graphical lines. See abstract.

Wang (US 5987171 A) discloses not performing skew detection or image rotation  prior to forming the text or non-text blocks resulting in considerable time savings by avoiding unnecessary image rotation and also avoiding inaccuracies (which may cause failures in OCR processing) caused by skew detection and de-skewing. See col. 12, lines 24-38.




Bissacco et al (US 8718365 B1) disclose text orientation determination module 330 producing one rotated version of the original image rotated 90 degrees clockwise, determining the original version of the image to be the version having properly-oriented text if the text quantification module 325 recognized more textual patches within it than within the rotated version, and the rotated version to be the one with properly-oriented text, if not. For example, if the original version of the image were that of FIG. 5B, then the rotated version would be that of FIG. 5A, and the text quantification module 325 would return a greater result value for the rotated version than for the original version, since the text detection module 320 would better recognize text in the properly-oriented image of FIG. 5A. See col. 7, lines 6-19.

Tagami et al (US 10321014 B2) disclose an image reading apparatus according to the embodiment 1 minimizes the degradation in picture quality because, after the inclination correction unit 83 corrects the inclination of the image read by the image reading unit 5, the resolution conversion unit 84 reduces the resolution of the image to the second resolution. Such an arrangement also prevents a decline in character recognition rate, when the character recognition is performed. In contrast, in the case where the inclination correction unit 83 corrects the inclination of the image read by the image reading unit 5 after the resolution conversion unit 84 reduces the resolution of the image to the second resolution, the memory consumption for the inclination correction, as well as the processing time, can be reduced. See col. 8, line 56 to col. 9, line 2.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467. The examiner can normally be reached 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammed Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	

/Scott A Rogers/
Primary Examiner, Art Unit 2672
26 August 2022